                              Case 19-12122-KG             Doc 96        Filed 10/01/19        Page 1 of 1
                                             UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF DELAWARE



   IN RE:                                                            §                               CASE NO.      19-12122

  FOREVER 21, INC.                                                   §

   DEBTORS(S),                                                       §                              CHAPTER 11

                                             NOTICE OF REQUEST FOR SERVICE OF
                                                  NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

                                             LOVE VINTAGE, INC.
  creditor in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices, reports,

  briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement or plan

  of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced proceedings

  and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and (b),

  3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

     Copies should be mailed and/or emailed to the creditor in care of the undersigned at the address set
forth below:

  LAW OFFICES OF STEVEN J. BARKIN                        Telephone: (213) 232-1666
  3700 Wilshire Boulevard, Suite 950                     Fax: (213) 232-1668
  Los Angeles, CA 90010                                  Email: stevenbarkin@gmail.com


                                                         Certificate of Service

I do hereby certify that on 1st day of October, 2019, a copy of the above and foregoing has been this date served electronically or

mailed to the parties listed below:

        US TRUSTEE (DELAWARE)                                              LAURA DAVIS JONES
        844 KING STREET, RM 2207                                           PACHULSKI ZIEHL STANG ZIEHL &
        LOCK BOX #35                                                       JONES, LLP
        WILMINGTON, DE 19899-0035                                          919 N. MARKET STREET, 17TH FLOOR
                                                                           WILMINGTON, DE 19899




                                                                         By: /s/ Steven J. Barkin




                                                                Steven J. Barkin
                                                                SBN: 91575 CA
